RESOLUCIÓN
El 9 de julio de 2007 el Dr. Roberto P. Aponte Toro pre-sentó su renuncia como miembro de la Junta de Educación Jurídica Continua debido a que fue nombrado Decano de la Escuela de Derecho de la Universidad de Puerto Rico. Este Tribunal aprovecha la ocasión para agradecer su valiosa aportación durante el desempeño de su labor como miem-bro de la referida Junta.
El profesor Aponte Toro fue designado miembro de la Junta de Educación Jurídica Continua mediante Resolu-ción de este Tribunal de 4 de octubre de 2002 y participó en la elaboración del Proyecto de Reglamento de Educación Jurídica Continua que posteriormente fue aprobado el 8 de abril de 2005.
Como miembro de la Junta de Educación Jurídica Continua, el profesor Aponte Toro se destacó por promover la optimización de los cursos en términos cualitativos como mecanismo para alcanzar los objetivos establecidos para el Programa de Educación Jurídica Continua.
Agradecemos al profesor Aponte Toro su meritoria con-tribución a la educación jurídica continua y su disposición para continuar colaborando con este Tribunal en otras encomiendas. Asimismo, le deseamos mucho éxito en sus nuevas funciones en la Universidad de Puerto Rico.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo